Citation Nr: 1810333	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  09-49 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts
 
 
THE ISSUES
 
1.  Entitlement to an increased rating for right lower extremity radiculopathy evaluated as 20 percent disabling between March 20, 2013 and June 12, 2017. 
 
2.  Entitlement to an increased rating for right lower extremity radiculopathy evaluated as 40 percent disabling since June 12, 2017. 

3.  What initial rating is warranted for left lower extremity radiculopathy?   
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1969 to February 1971.
 
The Veteran was afforded a Travel Board hearing in March 2013 before the undersigned sitting at Boston, Massachusetts.  A transcript is of record.
 
In March 2016, after finding that the record informally raised the issue of entitlement to service connection and a separate evaluation for left lower extremity radiculopathy secondary to lumbar degenerative disease with disc herniation, and after finding that no formal claim had been presented, the Board in accordance with 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017), informed the appellant that he needed to file a claim on the application form prescribed by the Secretary of Veterans Affairs.  The Veteran appealed that action to the United States Court of Appeals for Veterans Claims (Court).  

In February 2017 the Court granted a joint motion for remand.  The joint motion for remand did not differentiate between symptoms of radiculopathy in the right or left lower extremity, as demonstrated by the facts of record.  Rather, it referred to the issue as entitlement to a separate rating for neurological residuals/ lower extremity radiculopathy due to lumbar degenerative arthritis with spondylolistheses since January 14, 2008.  

As the Veteran was already service connected for right lower extremity radiculopathy the Board in June 2017 remanded the questions of entitlement to an increased rating for right lower extremity radiculopathy, and entitlement to service connection for left lower extremity radiculopathy.  

Entitlement to service connection for left lower extremity radiculopathy was granted in an October 2017 decision.  As the grant of service connection is a full grant of the benefit at issue, that issue is no longer on appeal before the Board and will not be addressed in this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
 
Although the Veteran did not appeal his initial rating for the left lower extremity, in light of the joint motion the Board will examine the initial rating assigned for left lower extremity radiculopathy.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
 
FINDINGS OF FACT
 
1.  In a June 2015 rating decision service connection was granted for right lower extremity radiculopathy effective March 20, 2013.  The disorder was assigned a 20 percent rating.
 
2.  Prior to June 13, 2017, the Veteran's right lower extremity radiculopathy with sciatic nerve involvement was productive of no more than moderate incomplete paralysis of the sciatic nerve. 
 
3.  Since June 13, 2017, the Veteran's right lower extremity radiculopathy with sciatic nerve involvement was productive no more than moderately-severe incomplete paralysis.
 
4.  In an October 2017 rating decision the Veteran was granted entitlement to service connection for left lower extremity radiculopathy effective June 13, 2017.  The disorder was assigned a 20 percent rating. 
 
5.  Since June 13, 2017, the Veteran's left lower extremity radiculopathy with sciatic nerve involvement was productive of no more than moderate incomplete paralysis of the sciatic nerve.
 
6.  There is no evidence of muscular atrophy in either the left or right lower extremities at any time.
 
 
CONCLUSIONS OF LAW
 
1.  Prior to June 13, 2017, the criteria for an evaluation greater than 20 percent for right lower extremity radiculopathy were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2017).
 
2.  Since June 13, 2017, the criteria for an evaluation in excess of 40 percent for right lower extremity radiculopathy were not met.  38 U.S.C. 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8620.
 
3.  The criteria for an initial evaluation greater than 20 percent for left lower extremity radiculopathy are not met.  38 U.S.C. 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8620.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 

Laws and regulations
 
The Veteran's lower extremity radiculopathy is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8620.  For the right lower extremity VA assigned a 20 percent evaluation prior to June 13, 2017, and a 40-percent evaluation since.  For the left lower extremity VA assigned a 20 percent evaluation since June 13, 2017. 
 
In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2017). 
 
Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2017).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id. 
 
In rating peripheral nerve disorders, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124 (a).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 
 
The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2017). 
 
Under Diagnostic Code 8620 a 20 percent rating is assigned for moderate incomplete paralysis.  A 40 percent evaluation is in order for moderately severe incomplete paralysis.  Severe incomplete paralysis with marked muscle atrophy warrants a 60 percent rating. 
 
Facts 
 
The Veteran was provided VA examination in October 2008 for his thoracolumbar spine.  The examination noted complaints of right groin pain, but no radicular leg pain or weakness.  The Veteran exhibited no muscle atrophy during the examination.  He also had a normal reflex and sensory examination.  
 
There is occasional mention in medical records dating between 2009 and 2010 of complaints of groin numbness going down the right leg, or right thigh pain.  There are also records showing that the Veteran denied any radicular symptoms.  
 
During his March 2013 Board hearing the Veteran reported right leg pain which went down to the ankle.  The Veteran stated that this pain was limited to the right side.  

The Veteran was provided a VA examination in March 2014 for his thoracolumbar spine which revealed evidence of radiating pain in his right leg.  The pain was described as occurring daily with increased pain and stiffness in the mornings.  The Veteran described intermittent pain, numbness and tingling in his right leg only.  The examination revealed severe intermittent right lower extremity pain, and moderate paresthesia and numbness.  There were no other symptoms of radiculopathy. There was no evidence of radiculopathy affecting the left side.  Muscle strength was 5/5 in all lower extremity muscle groups, and knee and ankle reflexes were normal.  Lower extremity sensation was judged to be normal, but testing on straight leg raising revealed positive findings.  The overall severity of the radiculopathy was categorized as moderate. 
 
At a June 2017 VA examination the examiner summarized the Veteran's pertinent history related to his radicular symptoms.  The Veteran was noted to have undergone L3 to L5 bilateral laminectomies at a private hospital in February 2016.  The Veteran reportedly enjoyed several months of improvement but reportedly began to experience a recurrence of the radicular pain in early 2017.  The Veteran was treated with a Medrol Dose pack in April 2017 which provided only temporary improvement.  His pain was most notable with prolonged weight bearing and at night. 
 
The examiner found that the Veteran experienced intermittent severe, albeit usually dull pain in his both lower extremities.  During this examination there were no reports of paresthesia, dysesthesias or numbness in either the right or the left extremity.  The Veteran exhibited no muscle atrophy during the examination.  He had a normal reflex and sensory examination.  Strength testing revealed 5/5 strength in all lower extremity muscle groups.  There were no trophic changes noted on examination.  The examiner found moderately severe incomplete paralysis of the right lower extremity, and moderate incomplete paralysis of the left lower extremity.  
 
Analysis 
 
As noted, the Veteran was service connected for right lower extremity radiculopathy effective March 20, 2013, and for the left lower extremity radiculopathy effective June 13, 2017.  The Veteran has not raised the issue of an earlier effective date for either claim and that will not be discussed herein. 
 
Right lower extremity 
 
The Veteran contends that his service-connected right leg radiculopathy warrants a rating in excess of 20 percent prior to June 13, 2017 and a rating in excess of 40 percent thereafter. 
 
For the period prior to June 13, 2017, there is no indication that the incomplete paralysis of the right lower extremity was more than moderate in nature.  Indeed, the March 2013 VA examiner described the Veteran's radiculopathy of the right lower extremity as moderate. The March 2014 examination did not show abnormal muscle strength, abnormal lower extremity reflexes or abnormal lower extremity sensation.  Even considering the Veteran's lay reports of symptoms, his right lower extremity radiculopathy most closely resembled not more than moderate incomplete paralysis of the sciatic nerve, reflected in the 20 percent disability rating prior to June 13, 2017.  As such, a higher disability rating is not warranted for this period.
 
For the period since June 13, 2017, the evidence shows that an evaluation in excess of 40 percent is not warranted for right lower extremity radiculopathy.  The medical evidence indicates that the Veteran's lower extremity symptoms included severe pain.  Although his pain was described as severe, there was no evidence of muscular atrophy and that is a requirement for the higher rating of 60 percent disabling.  Also, as noted above, the maximum rating which may be assigned for neuritis not characterized by organic changes cannot be greater than for moderately-severe, incomplete paralysis.  As the 40-percent evaluations for the right extremity peripheral neuropathy with sciatic nerve involvement are the maximum ratings allowed for neuritis, higher evaluation is not warranted. 
 
Left lower extremity 
 
The Veteran contends that his left lower extremity radiculopathy warrants a rating in excess of 20 percent. 
 
During the appeal, the first indication of left leg radiculopathy was in a brief 2015 medical note.  The Veteran indicated he was having pain in his left leg approximately two weeks prior to the visit, but it had since stopped.  

The Veteran was provided an examination in June 2016 which indicated lower left extremity neuropathy.  He has since been service connected for radiculopathy from June 13, 2017 with a 20 percent rating.  There is no indication that the incomplete paralysis of the left lower extremity is any more than moderate in nature.  Indeed, the VA examiner from June 2017 described the Veteran's radiculopathy of the left lower extremity as moderate.  That examination further showed normal lower extremity reflexes and sensation, 5/5 strength in all lower extremity muscle groups, and no trophic changes.  Even considering the Veteran's lay reports of symptoms, his left lower extremity radiculopathy most closely resembles not more than moderate incomplete paralysis of the sciatic nerve.  Such a finding is reflected in the 20 percent disability rating currently in effect.  As such, a higher disability rating is not warranted.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
  

ORDER
 
Entitlement to evaluations in excess of 20 percent prior to June 13, 2017, and in excess of 40 percent since, for right lower extremity radiculopathy is denied.
 
Entitlement to an evaluation in excess of 20 percent since June 13, 2017 for left lower extremity radiculopathy is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


